Name: Council Regulation (EEC) No 1865/87 of 25 June 1987 opening, allocating and providing for the administration of a Community tariff quota for wines from Jumilla, Priorato, Rioja and ValdepeÃ ±as falling within subheading ex 22.05 C of the Common Customs Tariff originating in Spain (1987 to 1988)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 87 Official Journal of the European Communities No L 176 / 15 COUNCIL REGULATION (EEC) No 1865 / 87 of 25 June 1987 opening, allocating and providing for the administration of a Community tariff quota for wines from Jumilla , Priorato , Rioja and Valdepenas falling within subheading ex 22.05 C of the Common Customs Tariff originating in Spain ( 1987 to 1988 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES, of Spain and Portugal , or of a document VII or of an extract VI 2 annotated in compliance with Article 9 of Regulation (EEC) No 3590 / 85 ( 4 ); Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 30 and 75 , Having regard to the proposal from the Commission , Whereas it is in particular necessary to ensure for all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas , having regard to the above principles , the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas , in order to reflect as accurately as possible the actual development of the market in the products concerned , such allocation should be in proportion to the requirements of the Member States , calculated by reference to the statistics of imports of the said products from Spain over a representative reference period and also to the economic outlook for the quota period concerned; Whereas pursuant to Articles 30 and 75 of the Act of Accession the duties applicable on the import into the Community as constituted on 31 December 1985 of wines from Jumilla , Priorato , Rioja and Valdepenas falling within subheading 22.05 C of the Common Customs Tariff and originating in Spain , within the limits of a Community tariff quota of 22 008 hectolitres in containers holding two litres or less , shall be progressively abolished ; whereas these duties are reduced to 75 % of the basic duties on 1 January 1987 and to 62,5 % of the basic duties on 1 January 1988 ; whereas , by way of derogation from Article 30 of the Act of Accession , Council Regulation (EEC) No 443 / 86 ( J ) provides that the basic duties are those which actually have been applied on 1 January 1986 ; whereas therefore , to establish the duties applicable on the imports of these wines a Community tariff quota of 22 008 hectolitres should be opened for the period from 1 July 1987 to 30 June 1988 for wines from Jumilla , Priorato, Rioja and Valdepenas , originating in Spain , falling within subheadings ex 22.05 C I a ), ex 22.05 C II a ) and ex 22.05 C III a ) 2 of the Common Customs Tariff, at duties as shown in the list in Article 1 ; Whereas available Community statistics give no information on the situation of wines from Jumilla , Priorato , Rioja and Valdepenas wines on the markets ; whereas , however , Spanish statistics for exports of these products to the Community during the past three years for which they are available , can be considered to reflect approximately the situation of Community imports ; whereas , on this basis , the correponding imports by each of the Member States represent the following percentages of the imports into the Community from Spain of the products concerned : Whereas Council Regulation (EEC) No 3792 / 85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal ( 2 ) provides for particular rules for the import into Portugal of the products in question, originating in Spain ; whereas , consequently , the Community tariff quota is applicable only in the Community as constituted on 31 December 1985 ; Member States 1982 1983 1984 Benelux 27,7 27,8 24,2 Denmark 24,2 27,1 26,8 Germany 15,7 14,7 14,1 Greece 0,1 0,2  France . 10,3 6,1 7,9 Ireland 1,0 0,8 1,0 Italy 0,5 0,2 0,2 United Kingdom 20,5 23,1 25,8 Whereas inclusion in the Community tariff quota should be subject to production either of a certificate of designation of origin as provided for in Commission Regulation (EEC) No 1120 / 75 ( 3 ), as last amended by the Act of Accession (!) OJ No L 50 , 28 . 2 . 1986 , p. 9 . ( 2 ) OJ No L 367 , 31 . 12 . 1985 , p. 7 . ( 3 ) OJ No L 111 , 30 . 4 . 1975 , p. 19 . ( 4 ) OJ No L 343 , 20 . 12 . 1985 , p . 20 . No L 176 / 16 Official Journal of the European Communities 1 . 7 . 87 Whereas , in view of these factors and of the estimates submitted by certain Member States , initial quota shares may be fixed approximately at the following percentages : Benelux 26,5 Denmark 26,0 Germany 14,8 Greece 0,1 France 8,2 Ireland 1,0 Italy 0,3 United Kingdom 23,1 Whereas , if at a given date in the iquota period , a considerable quantity is left over in any Member State , it is essential that that Member State should return a significant proportion to the reserve to prevent a part of the Community quota from remaining unused in one Member State when it could be used in others ; Whereas it is possible that , during the period of applicability of the said quota , the nomenclature used by the Common Customs Tariff will be replaced by the combined nomenclature based on the International Convention on the Harmonized Commodity Description and Coding System; whereas this Regulation must take account of that possibility by using the codes of the combined nomenclature within which the said products fall ; Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , any operation relating to the administration of the quota shares allocated to the abovementioned economic union may be carried out by any one of its members , Whereas , in order to take into account import trends for the products concerned in the various Member States , the quota volume should be divided into two instalments , the first being shared among the Member States , and the second forming a reserve intended to cover at a later date the requirements of the Member States which have used up their initial quota shares ; whereas , in order to give importers in each Member State a certain degree of security , the first instalment of the Community quota should , under the circumstances , be fixed at 80 % of the quota volume ; Wheres the Member States' initial shares may be used up at different times ; whereas , in order to take this fact into account and avoid any break in continuity , any Member State which has almost used up its initial share , must draw an additional share from the reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost entirely used up , and repeated as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this method of administration requires close cooperation between the Member States and the Commission , and the Commission must be in a position to monitor the extent to which the quota volume has been used up and inform the Member States thereof; HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 July 1987 to 30 June 1988 the Common Customs Tariff duties in respect of the following products originating in Spain shall , in the Community as constituted on 31 December 1985 , be partially suspended at the levels shown below within the limits of a Community tariff quota of 22 008 hectolitres (*): Order No CCT heading No Combined nomenclature code Description Rate (ECU /hi ) period 1 July to 31 December 1987 1 January to June 1988 09.0312 ex 22.05 C I a ) ex 22.05 C II a ) ex 22.05 C III a ) 2 ex 2204.21-21 ex 2204.21-23 ex 2204.21-31 ex 2204.21-33 ex 2204.21-25 ex 2204.21-29 ex 2204.21-33 ex 2204.21-35 ex 2204.21-39 ex 2204.21-49 Wines from Jumilla , Priorat , Rioja and J Valdepenas \ Wines from Jumilla , Priorat , Rioja and J Valdepenas Wines from Jumilla , Priorat , Rioja and Valdepenas 7,5 8,8 10,8 6,3 7,3 9 (') The numbers appearing in the columen 'Combined nomenclature code' will replace those appearing in the column 'CCT heading No' as from the date of entry into force of the International Convention on the Harmonized Commodity Description and Coding System . 1 . 7 . 87 Official Journal of the European Communities No L 176 / 17 This process shall continue until the reserve is used up .2 . The inclusion of these wines in this tariff quota shall be conditional upon production either of a certificate of desgination of origin corresponding to the specimen annexed hereto or of a document VI 1 or of an extract VI 2 annotated in compliance with Article 9 of Regulation (EEC) No 3590 / 85 . The abovementioned certificate of designation of origin must be in accordance with Article 2 (2 ) to (4 ) of Regulation (EEC) No 1120/ 75 , as last amended by the Act of Accession of Spain and Portugal . 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares smaller than those fixed in those paragraphs if there is reason to believe that they might not be used up . It shall inform the Commission of its reasons for applying this paragraph . Article 2 Article 4 The additional shares drawn pursuant to Article 3 shall be valid until 30 June 1988 .1 . The tariff quota referred to in Article 1 shall be dividedinto two instalments . 2 . The first instalment , amounting to 17 600 hectolitres , shall be shared among the Member States ; the respective shares , which subject to Article 5 shall be valid until 30 June 1987 , shall be follows : Article 5 Member States shall return to the reserve , not later than 1 April 1988 the unused position of their initial share which , on 15 Anarch 1988 , is in excess of 20 % of the initial volume . They may return a larger quantity if there are grounds for believing that this quantity may not be used . Benelux Denmark Germany Greece France Ireland Italy United Kingdom (in hectolitres) 4 660 4 570 2 610 10 1 450 180 60 4 060 . Each Member State shall , not later than 1 April 1988 , notify the Commission of the total quantities of the products concerned imported up to and including 15 March 1988 , and charged against the Community quota and of any quantity of the initial shares returned to the reserve . 3 . The second instalment of 4 408 hectolitres shall constitute the reserve . Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall , as soon as it has been notified , inform each State of the extent to which the reserve has been used up . Article 3 1 . If 90 % or more of a Member State's initial share as specified in Article 2 (2), or of that share minus the portion returned to the reserve where Article 5 is applied, has been used up , that Member State shall without delay , by notifying the Commission , draw a second share equal to 10 % of its initial share , rounded up where necessary to the next unit , to the extent permitted by the amount of the reserve . It shall , not later than 5 April 1988 , inform the Member States of the amount in the reserve after quantities have been returned thereto pursuant to Article 5 . The Commission shall ensure that the drawing which uses up the reserve is limited to the balance available and , to this end, shall specify the amount thereof to the Member State which makes the last drawing . 2 . If, after its initial share has been used up 90 % or more of the second share drawn by a Member State has been used up , that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a third share equal to 5 % of its initial share , rounded up where necessary to the next unit , to the extent permitted by the amount of the reserve . Article 7 1 . The Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares of the Community quota . 3 . If, after its second share has been used up , 90 % or more of the third share drawn by a Member State has been used up , that Member State shall , in accordance with the same conditions , draw a fourth share equal to the third . No L 176 / 18 Official Journal of the European Communities 1 . 7 . 87 2 . The Member States shall ensure that importers of the said products have free access to the shares allocated to them. 3 . The extent to which a Member State has used up its share shall be determined on the basis of the imports of the goods in question entered with customs authorities for free circulation . Article 9 The Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with . Article 10 The Council will adopt in good time , the adjustments to the International Convention on the Harmonized Commodity Description and Coding System , which are necessary both for the coding and for the description of goods . Article 11 This Regulation shall enter into force on 1 July 1987 . Article 8 At the request of the Commission , Member States shall inform it of imports actually charged against their shares . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 June 1987 . For the Council The President H. DE CROO ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  - ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO 1 . Exportador  EksportÃ ¸r  AusfÃ ¼hrer  Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã ­Ã ±Ã   Exporter  Exportateur  Esportatore  Exporteur  Fvnnrtarior 2 . NÃ ºmero  Nummer  Nummer  Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã   Number  NumÃ ©ro  Numero  Nummer  NÃ ºmero 00000 3 . Consejo regulador de la denominaciÃ ³n de origen JUMILLA/PRIORATO/RIOJA/VALDEPEÃ AS 4. Destinatario  Modtager  EmpfÃ ¤nger  Ã Ã ±Ã Ã ±Ã »Ã ®ÃÃ Ã ·Ã   Consignee  Destinataire  Destinatario  Geadresseerde  DestinatÃ ¡rio 5. CERTIFICADO DE DENOMINACION DE ORIGEN CERTIFIKAT FOR OPRINDELSESBETEGNELSE BESCHEINIGUNG DER URSPRUNGSBEZEICHNUNG Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã  Ã Ã Ã Ã Ã Ã £ÃÃ Ã £ Ã Ã ¡Ã Ã Ã Ã Ã ¥Ã £Ã Ã ©Ã £ CERTIFICATE OF DESIGNATION OF ORIGIN CERTIFICAT D'APPELLATION D'ORIGINE CERTIFICATO DI DENOMINAZIONE DI ORIGINE CERTIFICAAT VAN BENAMING VAN OORSPRONG CERTIFICADO DE DENOMINAÃ Ã O DE ORIGEM6. Medio de transporte  Transportmiddel  BefÃ ¶rderungsmit ­tel  Ã Ã µÃ Ã ±Ã Ã ¿Ã Ã ¹Ã ºÃ  Ã ¼Ã ­Ã Ã ¿  Means of transport  Moyen de transport  Mezzo di trasporto  Vervoermiddel  Meio de transporte 7 . VINO DE JUMILLA PRIORATO/RIOJA/VALDEPEÃ AS VIN FRA JUMILLA/PRIORATO/RIOJA/VALDEPEÃ AS JUMILLA-, PRIORATO-, RIOJA-, VALDÃ PEÃ AS-WEIN Ã ÃÃ Ã Ã £ JUMILLA, PRIORATO , RIOJA , VALDEPEÃ AS WINE FROM JUMILLA/PRIORATO/RIOJA/VALDEPEÃ AS VIN DE JUMILLA/PRIORATO/RIOJA/VALDEPEÃ AS VINO Dl JUMILLA/PR IORATO/RIOJA/VALDEPEÃ AS JUMILLA-, PRIORATO-, RIOJA-, VALDEPEÃ ASWIJN VINHO DE JUMILLA/PRIORATO/RIOJA/VALDEPEÃ AS 8. Lugar de descarga  Losningssted  Entladungsort  Ã ¤Ã  ­ ÃÃ ¿Ã  Ã µÃ ºÃ Ã ¿Ã Ã Ã Ã Ã µÃ Ã   Place of unloading  Lieu de dÃ ©charge ­ ment  Luogo di sbarco  Plaats van lossing  Lugar de descarga 9. Marcas y nÃ ºmeros , nÃ ºmero y naturaleza de los bultos MÃ ¦rker og numre , kollienes antal og art Zeichen und Nummern , Anzahl und Art der PackstÃ ¼cke Ã £Ã ®Ã ¼Ã ±Ã Ã ± Ã ºÃ ±Ã ¹ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã ¿Ã ¯ , Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã ºÃ ±Ã ¹ Ã µÃ ¯Ã ´Ã ¿Ã  Ã ´Ã µÃ ¼Ã ¬Ã Ã Ã ½ Marks and numbers , number and kind of packages Marque&amp;et numÃ ©ros , nombre et nature des colis Marca e numero , quantitÃ e natura dei colli Merken en nummers , aantal en soort der colli Marcas e nÃ ºmeros, quantidade e tipo das vasilhas 10. Peso bruto BruttovÃ ¦gt Rohgewicht Ã Ã µÃ ¹Ã ºÃ Ã  Ã ²Ã ¬Ã Ã ¿Ã  Gross weight Poids brut Peso lordo Brutogewicht Peso bruto 11 . Litros Liter Liter Ã Ã ¯Ã Ã Ã ± Litres Litres Litri Liter Litros 12. Litros (en letra)  Liter (i bogstaver)  Liter ( in Buchstaben)  Ã Ã ¯Ã Ã Ã ± (Ã ¿Ã »Ã ¿Ã ³Ã Ã ¬Ã Ã Ã )  Litres ( in words)  Litres (en lettres)  Litri ( in lettere)  Liter (voluit )  Litros (por extenso) 13 . Visado del organismo emisor  P&amp;tegning fra udstedende organ  Bescheinigung der erteilenden Stelle ÃÃ µÃ Ã Ã ·Ã Ã · Ã µÃ ºÃ ´Ã ¯Ã ´Ã ¿Ã ½Ã Ã ¿Ã  Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã ¿Ã   Certificate of the issuing authority  Visa de l'organisme Ã ©metteur  Visto dell'organismo emittente  Visum van de instantie van afgifte  Visto do organismo emissor (ver traduÃ §Ã £o n ? 15) 14 . Visado de la aduana  Toldstedets attest  Sichtvermerk der Zollstelle  ÃÃ µÃ Ã Ã ·Ã Ã · Ã Ã µÃ »Ã Ã ½Ã µÃ ¯Ã ¿Ã  Customs stamp  Visa de la douane  Visto della dogana  Visum van de douane  Visto da alfÃ ¢ndega Certifico que el vino cuya descripciÃ ³n antecede es un producto genuino de la zona de «JUMILLA/PRIORATO/RIOJA/VALDE ­ PEÃ AS » y con derecho a la denominaciÃ ³n de origen (vease traducciÃ ³n del n0 15  oversÃ ¦ttelse se nr. 15  Ã bersetzung siehe Nr. 15  Ã ²Ã » . Ã ¼Ã µÃ Ã ¬Ã Ã Ã ±Ã Ã · Ã Ã' Ã ±Ã Ã ¹Ã ¸ . 15  see the translation under No 15  Voir traduction au n0 15  Vedi traduzione al n . 15  Zie voor vertaling nr. 15  Ver traduÃ §Ã £o n ? 15) 15. Se certifica que el vino descrito en el presente certificado es un vino producido en la zona de  y esta reconocido, segÃ ºn la ley espaÃ ±ola , como pudiendo utilizar la denominaciÃ ³n de origen  ". Det bekrÃ ¦ftes, at vinen, der er nÃ ¦vnt i dette certifikat , er fremstillet i - « omrÃ ¥det og ifÃ ¸lge spansk lovgivning er berettiget til oprindelsesbetegnelsen : » « Wir bestÃ ¤tigen, daÃ  der in dieser Bescheinigung bezeichnete Wein im Bezirk " gewonnen wurde und ihm nach spanischem Gesetz die Ursprungsbezeichnung " zuerkannt wird . Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ¿Ã Ã ¼Ã µ Ã Ã Ã ¹ Ã ¿ Ã ¿Ã ¯Ã ½Ã ¿Ã  Ã ¿ ÃÃ µÃ Ã ¹Ã ³Ã Ã ±Ã Ã Ã ¼Ã µÃ ½Ã ¿Ã  Ã Ã Ã ¿ ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã ±Ã Ã Ã  ÃÃ ±Ã Ã ®Ã Ã ¸Ã · Ã Ã Ã ·Ã ½ Ã ¿Ã Ã ¹Ã ¿Ã ²Ã µÃ Ã ·Ã ¼Ã ­Ã ½Ã · ÃÃ µÃ Ã ¹Ã Ã µÃ Ã µÃ ¹Ã ± Ã Ã ¿Ã Ã ¿Ã ¯Ã ½Ã ¿Ã « » Ã ºÃ ±Ã ¹ Ã ±Ã ½Ã ±Ã ³Ã ½Ã Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã · Ã ½Ã ¿Ã ¼Ã ¿Ã ¸Ã µÃ Ã ¯Ã ± Ã Ã ·Ã  ÃÃ ÃÃ ±Ã ½Ã ¯Ã ±Ã  Ã Ã Ã ¹ Ã ´Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ±Ã ¹ Ã Ã ·Ã  Ã ¿Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ±Ã  ÃÃ Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã  « » We hereby certify that the wine described in this certificate is wine produced within the wine district of ' ' and is considered by Spanish legislation as entitled to the designation of origin Nous certifions que le vin dÃ ©crit dans ce certificat a Ã ©tÃ © produit dans la zone de « » et est reconnu , suivant la loi espagnole , comme ayant droit Ã la dÃ ©nomination d'origine « ». Si certifica che il vino descritto nel presente certificato Ã ¨ un vino prodotto nella zona di « » ed Ã © riconosciuto , secondo la legge spagnola, come avente diritto alla denominazione di origine « ». Wij verklaren dat de in dit certificaat omschreven wijn is vervaardigd in het wijndistrict van en dat volgens de Spaanse wetgeving dÃ © benaming van oorsprong " erkend wordt . Certifica-se que o vinho descrito neste certificado foi produzido na regiÃ £o de « » e Ã © considerado, nos termos da lei espanhola, como tendo direito Ã denominaÃ §Ã £o de origem « ». 16 . (') I 1 ) Espacio reservado para otras indicaciones del pais exportador. P ) Rubrik forbeholdt eksportlandets andre angivelser (') Diese Nummer ist weiteren Angaben des Ausfuhrlandes vorbehalten . Ã ¡ ) Ã §Ã Ã Ã ¿Ã  ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿Ã  Ã ³Ã ¹Ã ± Ã ¬Ã »Ã »Ã µÃ  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Ã Ã ·Ã  Ã Ã Ã Ã ±Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®Ã  . (&lt;) Space reserved for additional details given in the exporting country. C ) Case rÃ ©servÃ ©e pour d'autres indications du pays exportateur. (') Spazio riservato per altre indicazioni del paese esportatore . (') Ruimte bestemd voor andere gegevens van het land van uitvoer. (') EspaÃ §o reservado para outras especificaÃ §Ã µes do pais exportador.